UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DEVELOPMENTAL TECHNOLOGIES, LLC,
a Florida limited liability company,

Plaintiff,

V. Case No. 8:18-cv-1582-T-27TGW
MITSUI CHEMICALS, INC., a foreign

corporation, and MITSUI CHEMICALS

AMERICA, INC., a foreign corporation,

Defendants.

 

ORDER

The Court has been advised that Plaintiffs have settled this case with respect to Defendant
MITSUI CHEMICALS AMERICA, INC. only (See Dkts. 83, 87). Accordingly, pursuant to Local
Rule 3.08(b), M.D. Fla., all claims against Defendant MITSUI CHEMICALS AMERICA, INC. are
DISMISSED without prejudice and subject to the right of the parties, within sixty (60) days of the
date of this order, to submit a stipulated form of final order or judgment should they so choose. After
that sixty (60) day period, however, dismissal shall be with prejudice. The file shall remain open.

@
DONE AND ORDERED this_ s day of August, 2019.

isi WHITTEMORE
nited States District Judge

Copies to: Counsel of Record
